DISMISS; and Opinion Filed June 3, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00692-CV

                 IN RE BILLY HARRIS AND DEMAKI HARRIS, Relator

                  Original Proceeding from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-04569-B

                             MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                    Opinion by Justice Lang
       Relators file this petition for writ of injunction requesting that the Court enjoin the

scheduled foreclosure sale of their residence. The facts and issues are well known to the parties

so we need not recount them here. This Court's power to issue writs is statutorily defined. Our

statutory general writ power is limited to “writs necessary to enforce the jurisdiction of the

court.” TEX. GOV'T CODE ANN. § 22.221(a) (West 2004).            The power granted by section

22.221 (a) of the government code is not a power that is granted to prevent damage to the

appellant pending appeal.     That purpose is served by the statutes allowing appellants to

supersede judgments by posting an appropriate bond. Dallas Bank & Trust Co. v. Thompson, 78
S.W.2d 740, 740 (Tex. Civ. App.—Dallas 1935, no writ) (“It is clear that the statute affords the

relator the right to suspend the judgment against it by giving the supersedeas bond, as provided

by law.”); see also Burch v. Johnson, 445 S.W.2d 631, 632 (Tex. Civ. App.—El Paso 1969, no

writ) (“Both injunction and prohibition do not lie where there is an adequate remedy through the
ordinary channels of procedure.”) Rather, our power to issue a writ of injunction is a power

limited to the purpose of protecting our jurisdiction. Pace v. McEwen, 604 S.W.2d 231, 233

(Tex. Civ. App.—San Antonio 1980, no writ).

       Although relators allege that the pending foreclosure threatens the court's jurisdiction in

their existing appeal, unlike the cases cited by relators involving appeals of interlocutory orders

of the trial court, the foreclosure of the property at issue does not moot their claims in the appeal

and, thus, does not implicate the Court’s jurisdiction over the appeal. Thus, the Court lacks

jurisdiction to issue a writ of injunction under section 22.221(a) of the government code.

Accordingly, we DISMISS the petition for writ of injunction.




                                                      /Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE

140692F.P05




                                                –2–